EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:            In the Title, at the beginning, insert –METHOD OF MAKING--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:            The prior art of record neither discloses nor teaches the method as specifically articulated and including transference of carbon dioxide and volatiles from a fermented grape juice to a beverage liquid to create a carbonated beverage wherein both the carbonated beverage and fermented grape juice are separately packaged.  CN108660009 discloses substantial portions of the instant invention but is not intended to create a sparkling/carbonated beverage.  Instead, CN108660009 removes carbon dioxide from the mixture of volatiles and carbon dioxide produced via a fermentation process (e.g. page 3 of translation, “…the purpose is to separate and discharge the carbon dioxide in the fermentation mixture and the unnecessary or even harmful gases, and concentrate the required aroma substances to obtain a concentrated mixture of aroma substances; then the concentrated mixed gas of the aroma substances is used as an absorbing liquid to absorb the aroma substances at low temperature…).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-2703475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        



Anthony Weier
March 24, 2022